Case: 19-40860      Document: 00515837583           Page: 1     Date Filed: 04/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 27, 2021
                                   No. 19-40860                        Lyle W. Cayce
                                 Summary Calendar                           Clerk


   Jesus Torres Garcia,

                                                               Plaintiff—Appellant,

                                         versus

   Harlingen County, Brownsville, Texas, Cameron
   County Courthouse; Public Defenders Office,

                                                            Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 1:19-CV-58


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Jesus Torres Garcia, Texas prisoner # 2105760, has appealed the
   dismissal of his civil rights action, raising claims related to his 2016 conviction
   for indecency with a child by contact. A prisoner’s civil rights complaint may



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40860       Document: 00515837583            Page: 2     Date Filed: 04/27/2021




                                       No. 19-40860


   be dismissed at any time if it is frivolous or fails to state a claim on which relief
   may be granted, whether or not the prisoner is proceeding in forma pauperis.
   See 28 U.S.C. § 1915A. Our review is de novo. See Geiger v. Jowers, 404 F.3d
   371, 373 (5th Cir. 2005).
          Torres Garcia contends in conclusional fashion that his rights to due
   process, equal protection, and assistance of counsel were violated during his
   criminal prosecution. He asserts that the allegations against him were
   libelous, that his reputation was damaged, and that his wrongful conviction
   will result in his deportation.
          The claims raised in Torres Garcia’s complaint are barred under Heck
   v. Humphrey, 512 U.S. 477, 486-87 (1994), because a ruling in his favor as to
   any of these claims would implicate the validity of his conviction and
   incarceration and because Torres Garcia has not shown that his conviction
   or sentence has been reversed, invalidated, or expunged. The claims are not
   temporally and conceptually distinct from his conviction and sentence. See
   Smith v. Hood, 900 F.3d 180, 185 (5th Cir. 2018). Thus, the district court did
   not err in dismissing Torres Garcia’s complaint as frivolous, see Hamilton v.
   Lyons, 74 F.3d 99, 102 (5th Cir. 1996), and for failure to state a claim, see
   Randell v. Johnson, 227 F.3d 300, 301 (5th Cir. 2000). However, the
   judgment is modified to reflect the “preferred order of dismissal in Heck
   cases,” which states that the “claims are dismissed with prejudice to their
   being asserted again until the Heck conditions are met.” DeLeon v. City of
   Corpus Christi, 488 F.3d 649, 657 (5th Cir. 2007) (internal quotation marks
   and citation omitted).
          AFFIRMED AS MODIFIED.




                                            2